        Case 6:14-bk-02843-KSJ          Doc 91      Filed 06/11/19     Page 1 of 5



1    Chase Berger, Esq. (SBN 83794)
     GHIDOTTI | BERGER LLP
2    3050 Biscayne Blvd Ste 402
     Miami, FL 33137-4143
3
     Ph: (305) 501-2808
4    Fax: (954) 780-5578
     cberger@ghidottiberger.com
5
     Attorneys for Creditor:
6    U.S. Bank Trust, N.A., as Trustee of the Igloo Series III Trust
7
                               UNITED STATES BANKRUPTCY COURT
8
                       MIDDLE DISTRICT OF FLORIDA – ORLANDO DIVISION
9

10
                                                      ) Case No.: 6:14-bk-02843-KSJ
11   In Re: Pouria Bidhendi                           )
                                                      )
12                                                      CHAPTER 13
                                                      )
13                                                    )
                                                      ) REQUEST FOR SPECIAL NOTICE
14          Debtors.                                  )
                                                      )
15                                                    )
16                                                    )
                                                      )
17                                                    )
                                                      )
18                                                    )
19

20   TO:    UNITED STATES BANKRUPTCY JUDGE, THE DEBTORS, AND ALL

21          INTERESTED PARTIES

22          PLEASE TAKE NOTICE that GHIDOTTI|BERGER, LLP, attorneys for U.S. Bank

23   Trust, N.A., as Trustee of the Igloo Series III Trust hereby requests special notice of all events

24   relevant to the above referenced bankruptcy and copies of all pleadings or documents filed in

25   relation to the above referenced bankruptcy, including all pleadings or notices under Federal

26   Rules of Bankruptcy Procedure, Rule 2002, the commencement of any adversary proceedings,

27   the filing of any requests for hearing, objections, and/or notices of motion, or any other

28   auxiliary filings, as well as notice of all matters which must be noticed to creditors, creditors’


                                                      1
        REQUEST FOR SPECIAL NOTICE AND SERVICE OF PAPERS AND RESERVATIONS OF RIGHTS
           Case 6:14-bk-02843-KSJ       Doc 91      Filed 06/11/19     Page 2 of 5



1    committees and parties-in-interest and other notices as required by the United States

2    Bankruptcy Code and Rules and/or Local Rules of the above-referenced bankruptcy court.

3             GHIDOTTI|BERGER, LLP, requests that for all notice purposes and for inclusion in

4    the Master Mailing List in this case, the following address be used:

5                                      GHIDOTTI|BERGER, LLP
                                           1920 Old Tustin Ave.
6                                          Santa Ana, CA 92705
                             Telephone (949) 427-2010 – Fax: (949) 427-2732
7
                                   ecfnotifications@ghidottiberger.com
8
              Neither this Request for Special Notice nor any subsequent appearance, pleading, claim,
9
     proof of claim, documents, suit, motion nor any other writing or conduct, shall constitute a
10
     waiver of the within party's:
11
              a.     Right to have any and all final orders in any and all non-core matters entered
12
     only after de novo review by a United States District Court Judge;
13
              b.     Right to trial by jury in any proceeding as to any and all matters so triable
14
     herein, whether or not the same be designated legal or private rights, or in any case,
15
     controversy or proceeding related hereto, notwithstanding the designation or not of such
16
     matters as "core proceedings" pursuant to 28 U.S.C. § 157(b)(2)(H), and whether such jury trial
17
     right is pursuant to statute or the United States Constitution;
18
              c.     Right to have the reference of this matter withdrawn by the United States
19
     District Court in any matter or proceeding subject to mandatory or discretionary withdrawal;
20
     and
21
              d.     Other rights, claims, actions, defenses, setoffs, recoupments or other matters to
22
     which this party is entitled under any agreements at law or in equity or under the United States
23
     Constitution.
24
     ///
25
     ///
26
     ///
27

28

                                                      2
           REQUEST FOR SPECIAL NOTICE AND SERVICE OF PAPERS AND RESERVATIONS OF RIGHTS
        Case 6:14-bk-02843-KSJ          Doc 91     Filed 06/11/19    Page 3 of 5



1           All of the above rights are expressly reserved and preserved by this party without

2    exception and with no purpose of confessing or conceding jurisdiction in any way by this filing

3    or by any other participation in these matters.

4

5                                                  GHIDOTTI|BERGER LLP.
     Dated: June 11, 2019                          By:/s/ Chase Berger
6                                                  Chase Berger, Esq.
                                                   Attorneys for U.S. Bank Trust, N.A., as Trustee of
7
                                                   the Igloo Series III Trust
8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                       3
        REQUEST FOR SPECIAL NOTICE AND SERVICE OF PAPERS AND RESERVATIONS OF RIGHTS
        Case 6:14-bk-02843-KSJ         Doc 91     Filed 06/11/19     Page 4 of 5



1                             UNITED STATES BANKRUPTCY COURT

2                      MIDDLE DISTRICT OF FLORIDA – ORLANDO DIVISION

3                                                       )
     In Re: Pouria Bidhendi                             )   Case No.: 6:14-bk-02843-KSJ
4                                                       )
                                                        )   CHAPTER 13
5                                                       )
6                                                       )   CERTIFICATE OF SERVICE
            Debtors.                                    )
7                                                       )
                                                        )
8                                                       )
                                                        )
9                                                       )
10                                                      )
                                                        )
11

12                                  CERTIFICATE OF SERVICE
13
            I am employed in the County of Orange, State of California. I am over the age of
14

15   eighteen and not a party to the within action. My business address is: 1920 Old Tustin Avenue,

16   Santa Ana, CA 92705.

17          I am readily familiar with the business’s practice for collection and processing of
18   correspondence for mailing with the United States Postal Service; such correspondence would
19
     be deposited with the United States Postal Service the same day of deposit in the ordinary
20
     course of business.
21

22

23

24

25

26

27

28

                                                    1
                                        CERTIFICATE OF SERVICE
        Case 6:14-bk-02843-KSJ          Doc 91     Filed 06/11/19      Page 5 of 5



1    On June 11, 2019 I served the following documents described as:

2                          REQUEST FOR SPECIAL NOTICE
3
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
4
     envelope addressed as follows:
5
     (Via United States Mail)
6    Debtor                                               Trustee
7    Pouria Bidhendi                                      Laurie K Weatherford
     1012 Marabon Avenue                                  Post Office Box 3450
8    Orlando, FL 32806                                    Winter Park, FL 32790

9    Debtor’s Counsel                                     United States Trustee
     Justin R Infurna                                     United States Trustee - ORL7/13, 7
10   The Infurna Law Firm                                 Office of the United States Trustee
11   121 South Orange Ave Ste. 1500                       George C Young Federal Building
     Orlando, FL 32801                                    400 West Washington Street, Suite 1100
12                                                        Orlando, FL 32801
     Debtor’s Counsel
13   Scott W Spradley
     Law Offices of Scott W Spradley PA
14
     109 South 5th Street
15   Flagler Beach, FL 32136

16   _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
     the United States Postal Service by placing them for collection and mailing on that date
17   following ordinary business practices.
18
     ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
19   Eastern District of California

20   __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
     America that the foregoing is true and correct.
21

22          Executed on June 11, 2019 at Santa Ana, California

23   /s/ Enrique Alarcon
     Enrique Alarcon
24

25

26

27

28

                                                      2
                                         CERTIFICATE OF SERVICE
